               Case 20-11169-LSS              Doc 9      Filed 05/23/20          Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
                                                                  :
In re                                                             :
                                                                    Chapter 7
                                                                  :
                                            1
INTEGRAMED HOLDING CORP.,                                         :
                                                                    Case No. 20-11169 (LSS)
                                                                  :
                                                                  :
                           Debtor.                                :
                                                                  :
------------------------------------------------------------------x
                                                                  :
In re                                                             :
                                                                    Chapter 7
                                                                  :
INTEGRAMED AMERICA, INC.,                                         :
                                                                    Case No. 20-11170 (LSS)
                                                                  :
                                                                  :
                           Debtor.                                :
                                                                  :
------------------------------------------------------------------x
                                                                  :
In re                                                             :
                                                                    Chapter 7
                                                                  :
TRELLIS HEALTH LLC,                                               :
                                                                    Case No. 20-11171 (LSS)
                                                                  :
                                                                  :
                           Debtor.                                :
                                                                  :
------------------------------------------------------------------x
                                                                  :
In re                                                             :
                                                                    Chapter 7
                                                                  :
INTEGRAMED FERTILITY HOLDING CORP.,                               :
                                                                    Case No. 20-11172 (LSS)
                                                                  :
                                                                  :
                           Debtor.                                :
                                                                  :
------------------------------------------------------------------x




1
    The Debtors in the above captioned Chapter 7 Cases, along with the last four digits of each Debtor’s federal
    tax identification number, are as follows: IntegraMed Holding Corp. (4778), IntegraMed America, Inc.
    (0326), Trellis Health LLC (8710), IntegraMed Fertility Holding Corp. (7962), Reproductive Partners, Inc.
    (7978), IntegraMed Management of Bridgeport, LLC (0302), IntegraMed Florida Holdings, LLC (6524),
    IntegraMed Management of Mobile, LLC (2766), IntegraMed Management, LLC (9197), and IntegraMed
    Medical Missouri, LLC (0494). The Debtors’ corporate headquarters is located at 2 Manhattanville Road,
    Purchase, NY 10577.


DM_US 168774554-2.104127.0027
               Case 20-11169-LSS              Doc 9        Filed 05/23/20   Page 2 of 5



------------------------------------------------------------------x
                                                                  :
In re                                                             :
                                                                       Chapter 7
                                                                  :
REPRODUCTIVE PARTNERS, INC.,                                      :
                                                                       Case No. 20-11173 (LSS)
                                                                  :
                                                                  :
                           Debtor.                                :
                                                                  :
------------------------------------------------------------------x
                                                                  :
In re                                                             :
                                                                       Chapter 7
                                                                  :
INTEGRAMED MANAGEMENT OF                                          :
                                                                       Case No. 20-11175 (LSS)
BRIDGEPORT, LLC,                                                  :
                                                                  :
                                                                  :
                           Debtor.                                :
------------------------------------------------------------------x
                                                                  :
In re                                                             :
                                                                       Chapter 7
                                                                  :
INTEGRAMED FLORIDA HOLDINGS, LLC,                                 :
                                                                       Case No. 20-11176 (LSS)
                                                                  :
                                                                  :
                           Debtor.                                :
                                                                  :
------------------------------------------------------------------x
                                                                  :
In re                                                             :
                                                                       Chapter 7
                                                                  :
INTEGRAMED MANAGEMENT OF                                          :
                                                                       Case No. 20-11179 (LSS)
MOBILE, LLC,                                                      :
                                                                  :
                                                                  :
                           Debtor.                                :
------------------------------------------------------------------x
                                                                  :
In re                                                             :
                                                                       Chapter 7
                                                                  :
INTEGRAMED MANAGEMENT, LLC,                                       :
                                                                       Case No. 20-11181 (LSS)
                                                                  :
                                                                  :
                           Debtor.                                :
                                                                  :
------------------------------------------------------------------x




                                                       2
DM_US 168774554-2.104127.0027
               Case 20-11169-LSS              Doc 9        Filed 05/23/20     Page 3 of 5



------------------------------------------------------------------x
                                                                  :
In re                                                             :
                                                                         Chapter 7
                                                                  :
INTEGRAMED MEDICAL MISSOURI, LLC,                                 :
                                                                         Case No. 20-11184 (LSS)
                                                                  :
                                                                  :
                           Debtor.                                :
                                                                  :
------------------------------------------------------------------x

                        NOTICE OF APPEARANCE AND
            REQUEST FOR SERVICE OF ALL NOTICES AND DOCUMENTS

         PLEASE TAKE NOTICE that McDermott Will & Emery LLP hereby enters its

appearance (the “Notice of Appearance”), in the above-captioned cases as counsel to Fertility

NewCo, LLC pursuant to section 1109(b) of title 11 of the United States Code, 11 U.S.C. §§

101-1532 (as amended, the “Bankruptcy Code”), and rules 2002, 3017(a), 9007, and 9010 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). McDermott Will &

Emery LLP hereby requests that copies of any and all notices and papers filed or entered in

these cases be given to and served upon the following:

         MCDERMOTT WILL & EMERY LLP                              MCDERMOTT WILL & EMERY LLP
         Felicia Gerber Perlman, Esq.                            Maris J. Kandestin, Esq.
         James W. Kapp, III, Esq.                                The Nemours Building
         444 West Lake Street, Suite 4000                        1007 North Orange Street, 4th Floor
         Chicago, IL 60606-0029                                  Wilmington, DE 19801
         Telephone: (312) 372-2000                               Telephone: (302) 485-3900
         Fax: (312) 984-7700                                     Fax: (302) 351-8711
         E-mail: fperlman@mwe.com                                E-mail: mkandestin@mwe.com
         E-mail: jkapp@mwe.com


         PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code and Bankruptcy Rule 3017(a), this request includes not only the notices and

papers referred to in the Bankruptcy Rules, but also includes, without limitation, any notice,

motion, proposed order, application, petition, pleading, request, complaint, demand,

memorandum, affidavit, declaration, presentment, order to show cause, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier service,

                                                       3
DM_US 168774554-2.104127.0027
               Case 20-11169-LSS        Doc 9       Filed 05/23/20    Page 4 of 5



hand-delivery, telephone, facsimile, electronically, or otherwise, that is filed or given in

connection with the above-captioned cases.

          PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor

any prior or later appearance, pleading, or claim waives (i) any right to have final orders in

non-core matters arising in or related to the above-captioned chapter 7 cases entered only

after de novo review by a district court judge, (ii) any right to trial by jury in any proceeding

so triable in these cases or any case, controversy, or proceeding related to these cases;

(iii) any right to have a district court judge withdraw the reference in any matter subject to

mandatory or discretionary withdrawal, (iv) an election of remedies, or (v) any other

substantive or procedural right.

                   PLEASE TAKE FURTHER NOTICE that this Notice of Appearance is

without prejudice to any other rights, claims, actions, defences, setoffs, or recoupments under

agreement, in law, in equity, or otherwise, all of which rights, claims, actions, defences,

setoffs, and recoupments against a debtor or any other entity either in these cases or in any

other action are expressly reserved.




                                                4
DM_US 168774554-2.104127.0027
               Case 20-11169-LSS   Doc 9       Filed 05/23/20   Page 5 of 5




Dated: May 23, 2020                        MCDERMOTT WILL & EMERY LLP
       Wilmington, Delaware
                                           /s/ Maris J. Kandestin
                                           Maris J. Kandestin (Del. Bar No. 5294)
                                           The Nemours Building
                                           1007 North Orange Street, 4th Floor
                                           Wilmington, DE 19801
                                           Telephone: (302) 485-3900
                                           E-mail: mkandestin@mwe.com

                                           and

                                           Felicia Gerber Perlman (pro hac vice pending)
                                           James W. Kapp, III (pro hac vice pending)
                                           444 West Lake Street, Suite 4000
                                           Chicago, IL 60606-0029
                                           Telephone: (312) 372-2000
                                           E-mail: fperlman@mwe.com
                                           E-mail: jkapp@mwe.com

                                           Counsel to Fertility NewCo, LLC




                                           5
DM_US 168774554-2.104127.0027
